

114 S1050 IS: INSPIRES Act
U.S. Senate
2015-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1050IN THE SENATE OF THE UNITED STATESApril 22, 2015Mr. Schatz (for himself and Mr. Brown) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Elementary and Secondary Education Act of 1965 by establishing a program to support
			 the modernization, renovation, or repair of career and technical education
			 facilities, and for other purposes.
	
 1.Short titleThis Act may be cited as the Inspiring New STEM Professionals by Investing in Renovation of Education Spaces Act or the INSPIRES Act.
 2.FindingsCongress finds the following: (1)Over the past 10 years, the growth in jobs requiring science, technology, engineering, and mathematics (referred to in this section as STEM) skills was three times faster than the growth in non-STEM jobs.
 (2)STEM skills and knowledge are now required in a wide range of occupations, including many that are not traditionally considered to be science or engineering related.
 (3)Over 50 percent of jobs that require STEM skills do not require a baccalaureate degree, and demand for these middle-skill STEM workers is distributed nationwide.
 (4)When including sub-baccalaureate workers (those with 2-year degrees or occupational licenses or certifications), there may be as many as 26,000,000 jobs in the United States that require STEM competency in at least 1 field.
 (5)In recent years, the unemployment rate for STEM workers has been approximately half of the unemployment rate of non-STEM workers, and the average annual wage for STEM workers has been substantially higher than that of non-STEM workers.
 (6)In order for students to be high-performing, the education facilities used by the students must also be high-performing.
 (7)Many school facilities required for STEM and career and technical education are inefficient and outdated.
			3.Career and
			 technical education facilities
			(a)Career and
 technical education facilitiesPart D of title V of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7241 et seq.) is amended by adding at the end the following:
				
					22Career and technical education facilities
 5621.DefinitionsIn this subpart: (1)Career and technical educationThe term career and technical education has the meaning given the term in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302).
							(2)Community
 collegeThe term community college means— (A)a junior or community college, as that term is defined in section 312(f) of the Higher Education Act of 1965 (20 U.S.C. 1058(f)); or
 (B)an institution of higher education (as defined in section 101 of such Act (20 U.S.C. 1001)) that awards a significant number of degrees and certificates, as determined by the Secretary, that are not—
 (i)baccalaureate degrees (or an equivalent); or
 (ii)master’s, professional, or other advanced degrees.
									(3)Eligible
 entityThe term eligible entity means a local educational agency, community college, or other entity determined appropriate by the Secretary.
							(4)Qualified
 projectThe term qualified project— (A)means the modernization, renovation, or repair of a facility that will be used to improve the quality and availability of science, technology, engineering, mathematics, or career and technical education instruction to public elementary school or secondary school, or community college, students, and that may include—
 (i)improving the energy efficiency of the facility;
 (ii)improving the cost-effectiveness of the facility in delivering quality education;
 (iii)improving student, faculty, and staff health and safety at the facility;
 (iv)improving, installing, or upgrading educational technology infrastructure;
 (v)retrofitting an existing building for career and technical education purposes; and
 (vi)a one-time repair of serviceable equipment at the facility, or replacement of equipment at the facility that is at the end of its serviceable lifespan, that will be used to further educational outcomes; and
 (B)does not include new construction or the payment of routine maintenance costs.
								5622.Career and
				technical education facilities improvement
							(a)Program
 authorizedFrom amounts appropriated under section 5401(b), the Secretary shall carry out a program to improve career and technical education facilities by—
 (1)awarding grants to eligible entities to enable the eligible entities to carry out qualified projects;
 (2)guaranteeing loans made to eligible entities for qualified projects; or
 (3)making payments of interest on bonds, loans, or other financial instruments (other than a refinancing) that are issued to eligible entities for qualified projects.
 (b)ApplicationAn eligible entity that desires to receive a grant, loan guarantee, or payment of interest under this subpart shall submit an application to the Secretary at such a time, in such a manner, and containing such information as the Secretary may require. The application shall include—
 (1)a detailed description of the qualified project;
 (2)in the case of a qualified project described in section 5621(4)(A)(vi), a description of the educational outcomes to be furthered by the one-time repair of serviceable equipment or replacement of equipment;
 (3)an indication as to whether the eligible entity prefers to receive a grant, loan guarantee, or payment of interest;
 (4)a description of the need for the qualified project;
 (5)a description of how the eligible entity will ensure that the qualified project will be adequately maintained;
 (6)an identification of any public elementary school or secondary school or community college that will benefit from the qualified project;
 (7)a description of how the qualified project will improve instruction and educational outcomes at the facility, including any opportunities to integrate project activities within the curriculum of such school or community college;
 (8)a description of how the facility supported by the qualified project will be used for providing educational services in science, technology, engineering, mathematics, or career and technical education;
 (9)a description of how the eligible entity will ensure that the modernization, renovation, or repair supported by the qualified project meets Leadership in Energy and Environmental Design (LEED) building rating standards, Energy Star standards, Collaborative for High Performance Schools (CHPS) criteria, Green Building Initiative environmental design and rating standards (Green Globes), the Living Building Challenge certification standards, or equivalent standards adopted by entities with jurisdiction over or related to the eligible entity;
 (10)a description of the fiscal capacity of the eligible entity;
 (11)the percentage of students enrolled in the public elementary school or secondary school or community college to be served by the qualified project who are from low-income families;
 (12)in the case of a qualified project at a facility that is used by students in a secondary school, the secondary school graduation rates; and
 (13)such additional information and assurances as the Secretary may require.
 (c)PriorityIn making awards under this subpart, the Secretary shall use not less than a total of 25 percent of the funds appropriated under section 5401(b) to eligible entities for qualified projects to benefit—
 (1)public elementary schools or secondary schools served by high-need local educational agencies, as described in section 2102(3)(A); or
 (2)community colleges serving a substantial number of rural students, as determined by the Secretary.
								(d)Supplement not
 supplantFunds made available under this subpart shall be used to supplement, and not supplant, other Federal and State funds available to carry out the activities supported under this subpart.
							(e)Technical
 assistance and administrative costsThe Secretary may reserve not more than 3 percent of funds appropriated under section 5401(b) for the administrative costs of this subpart and to provide technical assistance to community colleges and local educational agencies concerning best practices in school facility renovation, repair, and modernization.
							(f)Reporting
 requirementsNot later than 1 year after funds are appropriated to carry out this subpart, and every 2 years thereafter, the Secretary shall prepare and submit to the appropriate committees of Congress a report on the effect of the qualified projects supported under this subpart on improving academic achievement..
			(b)Authorization
 of appropriationsSection 5401 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7241) is amended—
 (1)by striking the matter preceding paragraph (1) and inserting the following:
					
						(a)In
 generalThere are authorized to be appropriated to carry out this part (except for subpart 22) the following amounts:;
				and
 (2)by adding at the end the following:
					
						(b)Authorization
 for subpart 22There are authorized to be appropriated to carry out subpart 22 $75,000,000 for fiscal year 2016 and each succeeding fiscal year..
				(c)Conforming
 amendmentsThe table of contents in section 2 of the Elementary and Secondary Education Act of 1965 is amended by inserting after the item relating to section 5618 the following:
				SUBPART 22—Career and technical education
				facilitiesSec. 5621. Definitions.Sec. 5622. Career and technical facilities
				improvement..